COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-10-00203-CR


ELIGAH DARNELL                                                    APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

      Eligah Darnell brings thirty-seven points2 challenging his conviction for

failure to comply with the sex offender registration requirements by failing to

notify the Fort Worth police department at least seven days before moving to a




      1
      See Tex. R. App. P. 47.4.
      2
      Because appellant raises so many points, we will only discuss relevant
background facts within our discussion of each point.
new address. See Tex. Code Crim. Proc. Ann. arts. 62.051(a) (West Supp.

2011), .102(a) (West 2006). We affirm.

                                   Speedy Trial

      In his first point, appellant contends that his speedy trial rights under the

United States and Texas Constitutions were violated.

      The Sixth Amendment to the United States Constitution and article 1,

section 10 of the Texas Constitution guarantee an accused the right to a speedy

trial. U.S. Const. amend. VI; Tex. Const. art. I, § 10; Murphy v. State, 280
S.W.3d 445, 450 (Tex. App.––Fort Worth 2009, pet. ref’d). Texas courts use the

same test to analyze claims of a denial of this right under the federal and state

constitutions. Murphy, 280 S.W.3d at 450. Thus, we analyze speedy trial claims

on an ad hoc basis by weighing and then balancing the four Barker v. Wingo

factors: 1) length of the delay, 2) reason for the delay, 3) assertion of the right,

and 4) prejudice to the accused. 407 U.S. 514, 530, 92 S. Ct. 2182, 2192

(1972); State v. Munoz, 991 S.W.2d 818, 821 (Tex. Crim. App. 1999); Murphy,
280 S.W.3d at 450. While the State has the burden of justifying the length of

delay, the defendant has the burden of proving the assertion of the right and

showing prejudice. Barker, 407 U.S. at 531, 92 S. Ct. at 2192; Murphy, 280
S.W.3d at 450. The defendant’s burden of proof on the latter two factors varies

inversely with the State’s degree of culpability for the delay. Doggett v. United

States, 505 U.S. 647, 657, 112 S. Ct. 2686, 2693 (1992); Murphy, 280 S.W.3d at

450. Thus, the greater the State’s bad faith or official negligence and the longer


                                         2
its actions delay a trial, the less a defendant must show actual prejudice or prove

diligence in asserting his right to a speedy trial. Cantu v. State, 253 S.W.3d 273,

280–81 (Tex. Crim. App. 2008); Murphy, 280 S.W.3d at 450–51.

      The Barker test is triggered by a delay that is unreasonable enough to be

―presumptively prejudicial.‖ Doggett, 505 U.S. 647, 652 n.1, 112 S. Ct. 2686,

2691 n.1; Murphy, 280 S.W.3d at 451. There is no set time element that triggers

the analysis, but the court of criminal appeals has held that a delay of four

months is not sufficient while a seventeen-month delay is. Phillips v. State, 650
S.W.2d 396, 399 (Tex. Crim. App. 1983); Pete v. State, 501 S.W.2d 683, 687

(Tex. Crim. App. 1973), cert. denied, 415 U.S. 959 (1974); Murphy, 280 S.W.3d

at 451. Once the Barker test is triggered, courts must analyze the speedy trial

claim by first weighing the strength of each of the Barker factors and then

balancing their relative weights in light of the conduct of both the prosecution and

the defendant. Barker, 407 U.S. at 530, 92 S. Ct. at 2192; Murphy, 280 S.W.3d

at 451. No one factor is either a necessary or sufficient condition to the finding of

a deprivation of the speedy trial right; instead, the four factors are related and

must be considered together along with any other relevant circumstances.

Barker, 407 U.S. at 530, 92 S. Ct. at 2192; Murphy, 280 S.W.3d at 451. Thus,

courts must apply the Barker balancing test with common sense and sensitivity to

ensure that charges are dismissed only when the evidence shows that a

defendant’s actual and asserted interest in a speedy trial has been infringed.

Murphy, 280 S.W.3d at 451; see Barker, 407 U.S. at 534–35, 92 S. Ct. at 2192.


                                         3
      In September 2006, appellant was indicted in the 213th District Court in

cause number 1037163D for failing to notify the Fort Worth police department

within seven days after moving. After appellant appealed the denial of a pretrial

motion to dismiss to this court,3 the State reindicted him in the 432nd District

Court in cause number 1177732R on October 26, 2009. Appellant filed a speedy

trial motion in cause number 1177732R on November 10, 2009. 4 The State

reindicted appellant a second time in cause number 1197286R on April 22,

2010.5 In a hearing on appellant’s pretrial motions in that cause number, he

testified that he was arrested on September 14, 2006 and detained until October

4, 2006, when he was released on bond. He was rearrested on June 29, 2007

and incarcerated for another eleven months with a hold on his bond.6 According

to appellant, he was prejudiced because a key witness––whom he admitted on

cross-examination was Pete Gilfeather––had passed away in 2009.                 But

      3
       Appellant filed his notice of appeal on June 27, 2008; we affirmed the
conviction on April 9, 2009, and the mandate from this court’s opinion was issued
on October 16, 2009.
      4
      Appellant had filed a prior pro se Motion For Speedy Trial in cause
number 1037163D on October 5, 2007, while he was represented by counsel. It
appears that the trial court did not rule on this motion.
      5
       The record does not indicate why the case was reindicted for a second
time, but the third indictment adds a paragraph indicating that the original
indictment in cause number 1037163D was filed September 18, 2006 and was
pending as of April 23, 2010.
      6
        The trial court reminded appellant that it could take judicial notice of its
file. The record in cause number 1037163D shows that on June 2, 2008, the trial
court set appellant’s bond at $25,000.


                                         4
appellant also admitted on cross that Gilfeather did not have any information as

to whether appellant had been living at a certain place in 2006 or whether he had

fulfilled his reporting requirements with the Fort Worth police department.

Appellant mentioned something about Gilfeather’s having previously presided

over a misdemeanor unlawful carrying of a weapon case that was erroneously

enhanced to a felony, but he never clearly explained why Gilfeather’s testimony

was necessary to his defense.7

      The case against appellant had been pending for a little over a year when

he filed his first motion for speedy trial and over three years when he filed his

second motion. Although the State did not articulate a reason for the delay, at

least part of the delay––from June 2008 to October 2009––is attributable to

appellant’s appeal of the trial court’s denial of his motion to dismiss. In addition,

the record shows that two of appellant’s appointed lawyers filed motions to

withdraw on the grounds that appellant’s actions had rendered representation

―unreasonably difficult.‖ One of the lawyers said that appellant had requested

that he file inappropriate pretrial writ applications and threatened him with the

filing of a grievance if he refused to file those writ applications. By the date of

trial, appellant was represented by his third appointed counsel8 and had

      7
      The record contains a copy of a judgment in an unlawful carrying of a
weapon case that was signed by Judge Gilfeather sentencing appellant to two
hundred days’ community supervision.
      8
       Appellant had also been appointed a fourth counsel for standby purposes
during pretrial.


                                         5
represented himself pro se for a time.         Even while represented by counsel,

appellant continued to file numerous pro se motions.

      As prejudice, appellant cited Gilfeather’s death while this case was

pending. But appellant failed to articulate why Gilfeather was important to the

pending case.      The State introduced evidence at punishment showing that

appellant’s probation for the unlawful carrying of a weapon at a school conviction

was revoked in 1989. Gilfeather was not the trial judge or appellant’s counsel for

the revocation.     Moreover, the unlawful carrying of a weapon offense was

mentioned by the State only in passing during closing and in conjunction with

several other prior offenses, including the indecency with a child conviction for

which appellant was subject to registration.

      Appellant has presented no evidence of prejudice as a result of the delay,

other than the delay itself, a large part of which was attributable to appellant’s

own actions.9 Thus, while some of the Barker factors, such as the length of

delay, may weigh in appellant’s favor, we cannot conclude that the evidence

shows that his rights to a speedy trial were violated such that he is entitled to

relief.10 We overrule his first point.


      9
       In a postsubmission brief, appellant claimed that he was prejudiced
because the State would not have been able to use statements he made to his
bond caseload officer against him had he been tried earlier. However, as shown
below, the State had ample other evidence upon which to convict appellant.
      10
       Appellant complains within his first point that he was held without a bond
he could afford for more than ninety days after the State announced ready. See
Tex. Code Crim. Proc. Ann. art. 17.151 (West Supp. 2011). However, this court

                                         6
                                Motion to Quash

      In his second and third points, appellant claims that the trial court erred by

denying his motion to quash and ―Collateral Estoppel Writ of Habeas Corpus.‖

Although the motions are not exactly the same as the motion that was at issue in

this court’s prior opinion in Ex parte Darnell, No. 02-08-00229-CR, 2009 WL
976021, at *1 (Tex. App.––Fort Worth Apr. 9, 2009, pet. ref’d) (mem. op., not

designated for publication), both motions raise the same arguments that this

court has already considered and rejected:          that the prosecution against

appellant is barred because (a) the issue of whether his indecency with a child

conviction is a ―sexually violent offense‖ has already been litigated,11 (b)

subjecting him to the registration and reporting requirements constitutes

impermissible ex post facto punishment, and (c) according to appellant, he did

report when he was supposed to. See id. For the reasons set forth in our prior

opinion and because appellant is not entitled to a pretrial evidentiary hearing on

the merits of the charge pending against him, we conclude and hold that the trial



has previously addressed and rejected appellant’s complaint that the trial court
abused its discretion by denying him a reduction in bail. Ex parte Darnell, No.
02-08-00229-CR, 2009 WL 976021, at *1 & n.7 (Tex. App.––Fort Worth Apr. 9,
2009, pet. ref’d) (mem. op., not designated for publication).
      11
         Appellant couches part of this argument in terms of being eligible for
mandatory supervision parole; however, his argument is still that his indecency
conviction should be categorized based on a prior trial court’s decision in 1989
(of which there is no evidence) rather than the mandatory provision in article
62.001(6)(A) of the code of criminal procedure. See Tex. Code Crim. Proc. Ann.
art. 62.001(6)(A) (West Supp. 2011); Ex parte Darnell, 2009 WL 976021, at *1.


                                         7
court did not abuse its discretion by refusing to quash the indictment and dismiss

the case. Id.; see State v. Rosenbaum, 910 S.W.2d 934, 948 (Tex. Crim. App.

1994) (op. on reh’g). We therefore overrule appellant’s second and third points.

                      Quashing of Appellant’s Subpoenas

      Appellant claims in his fourth and fifth points that the trial court erred by

quashing subpoenas for Timmie White, who had represented appellant in his

prior indecency with a child conviction and an unlawful carrying of a weapon

conviction, and Stuart Jenkins, a parole officer from the Texas Department of

Criminal Justice.

      Criminal defendants have a right to compulsory process for obtaining

witnesses. U.S. Const. amend. VI; Tex. Const. art. I, § 10; Emenhiser v. State,

196 S.W.3d 915, 921 (Tex. App.––Fort Worth 2006, pet. ref’d). But the right to

compulsory process is not absolute; defendants have the right to secure only the

attendance of witnesses whose testimony would be both material and favorable

to the defense.     Emenhiser, 196 S.W.3d at 921; see Coleman v. State, 966
S.W.2d 525, 527–28 (Tex. Crim. App. 1998).           To exercise this right, the

defendant must make a plausible showing to the trial court, by sworn evidence or

agreed facts, that the witness’s testimony would be both material and favorable

to the defense. Coleman, 966 S.W.2d at 528; Emenhiser, 196 S.W.3d at 921.

The mere belief that a witness would support the defense’s case is insufficient to

establish materiality. Emenhiser, 196 S.W.3d at 921. Moreover, the right to

compulsory process is dependent upon an accused’s initiative, and the nature of


                                        8
the right requires that its effective use be preceded by ―deliberate planning and

affirmative conduct‖ by the defendant. Id.

       We review a complaint that the trial court improperly quashed a subpoena

for an abuse of discretion. Drew v. State, 743 S.W.2d 207, 225 n.11 (Tex. Crim.

App. 1987); Emenhiser, 196 S.W.3d at 921.           Likewise, questions regarding

limitations on the right to compulsory process are within the trial court’s

discretion. Emenhiser, 196 S.W.3d at 921.

       Appellant wanted to call White and Jenkins to testify about his theory that a

prior trial court had found that his indecency conviction was not classified as a

sexually violent offense under the mandatory supervision statute so that he could

not be charged with the failure to report offense. See Tex. Code Crim. Proc.

Ann. art. 62.001(6)(A) (West Supp. 2011).       However, because this court has

already rejected these arguments in its opinion on appellant’s pretrial application

for writ of habeas corpus, we conclude and hold that the trial court did not abuse

its discretion by quashing the subpoenas because appellant did not show that

White’s and Jenkins’s testimony was material and favorable to him. See Ex

parte Darnell, 2009 WL 976021, at *1. Thus, we overrule appellant’s fourth and

fifth points.

                               Motion for New Trial

       In his sixth point, appellant argues that the trial court erred by denying him

a hearing on his motion for new trial. Although appellant raised the issues of




                                          9
ineffective assistance and the need for new evidence to prove his innocence, 12

he did not support his motion with an affidavit or unsworn declaration verifying

the matters he contends are not determinable from the record. Thus, the trial

court did not abuse its discretion by refusing to hold a hearing on appellant’s

motion for new trial. See Smith v. State, 286 S.W.3d 333, 339 (Tex. Crim. App.

2009) (―Thus we require, as a prerequisite to a hearing when the grounds in the

motion are based on matters not already in the record, that the motion be

supported by an affidavit, either of the defendant or someone else, specifically

setting out the factual basis for the claim.‖); Bahm v. State, 219 S.W.3d 391,

393–94 (Tex. Crim. App. 2007). We overrule appellant’s sixth point.

                          Sufficiency of the Evidence

      In his eighth and thirty-sixth points, appellant contends that the evidence is

insufficient to support his conviction and that he is actually innocent of the

indecency with a child conviction for which he was required to report.

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the

prosecution to determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,


      12
          Appellant contends that SBC phone records, which were not introduced
at trial, would have shown that he made phone calls to his parole officer from
2800 Lena, the address at which he was supposed to be living; however, this
evidence does not conclusively prove that appellant was actually living at 2800
Lena at the time he made the phone calls.


                                        10
443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).

      We have already determined that appellant’s prior indecency conviction

was reportable.   Ex parte Darnell, 2009 WL 976021, at *1.       Here, the State

adduced evidence that although appellant had reported his address to the Fort

Worth police as 2800 Lena in Fort Worth, Detective Ufkes, a Fort Worth police

officer, visited the address twice in August 2006 and was unable to find

appellant. The second time Detective Ufkes went to the address, he spoke to

appellant’s sister, Teresa Wyatt, who lived there; she gave a sworn statement

saying that appellant did not live at 2800 Lena. Wyatt confirmed at trial that

appellant did not live at 2800 Lena and that he had never lived there but had

received mail there. Detective Tracy Tillerson, the officer to whom appellant was

supposed to report, testified that appellant did not inform her that he was living

anywhere other than 2800 Lena. According to the testimony of Kristen Ayala, a

probation officer to whom appellant reported when he was released on bond,

appellant told her that he had been living at 729 Glen Garden in Fort Worth since

April 2006. Even though appellant’s brother testified that appellant was living at

2800 Lena in 2006, the jury was entitled to disbelieve his testimony. See Tex.

Code Crim. Proc. Ann. art. 38.04 (West 1979); Brown v. State, 270 S.W.3d 564,

568 (Tex. Crim. App. 2008), cert. denied, 129 S. Ct. 2075 (2009). The jury was

likewise entitled to believe Wyatt’s testimony that appellant had never lived at

2800 Lena even though she later admitted that on March 16, 2006, she had


                                       11
signed a form for the Texas Department of Human Services verifying that

appellant was living at 2800 Lena. Thus, we conclude and hold that the evidence

is legally sufficient to uphold appellant’s conviction.   We overrule appellant’s

eighth and thirty-sixth points. See State ex rel. Abbott v. Young, 265 S.W.3d
697, 706 (Tex. App.––Austin 2008, pet. denied) (distinguishing ―actual

innocence‖ in habeas context from sufficiency of the evidence in direct appeal

context).

                     Alleged Errors in Reporter’s Record

      In his ninth point, appellant challenges what he claims are two errors in the

reporter’s record and asks this court to abate the appeal for a correction of the

reporter’s record.

      Appellant claims that the following prosecutor’s statement during closing

argument was omitted: ―Sgt. Hensley told me he checked the TCIC[13] and found

that the defendant never worked at Whataburger.‖ The record before this court

shows that the prosecutor said the following: ―Defense counsel will have you

believe [appellant] was working.     Sergeant Hensley knew that wasn’t true,

because there wasn’t anything from the Texas Workforce Commission.              He

couldn’t find any employment.      So I don’t know where this Whataburger is

coming from. He’s not working.‖ Sergeant Hensley was the Fugitive Unit Task


      13
       TCIC is a statewide criminal information database used by law
enforcement agencies. Peacock v. State, 77 S.W.3d 285, 287 (Tex. Crim. App.
2002).


                                        12
Force officer who arrested appellant for the instant offense. When asked how he

went about finding someone with a pending warrant, he testified:

      We get his information, his date of birth, his full name, any family
      members, and then . . . before we leave, . . . we kind of put a packet
      together. We run certain, like, Texas Workforce Commission, if
      they’re working, we check addresses, we have crime analysts that
      assist us with that kind of stuff.

Sergeant Hensley did not testify that appellant was not working; instead, he

testified that when he finally arrested appellant, he was at a barbecue restaurant

owned by a relative. Although the prosecutor’s statement as reflected in the

record appears to be an inaccurate statement of Sergeant Hensley’s testimony,

whether the prosecutor told the jury that Sergeant Hensley checked with TCIC or

the Texas Workforce Commission is irrelevant to whether appellant was actually

living at 2800 Lena. It is undisputed that appellant was not present at 2800 Lena

when a Fort Worth police officer went looking for him in August 2006; whether

appellant was absent because he was at work, simply not home, or did not

actually live there was the issue for the jury to resolve, not whether the officer

who finally arrested appellant verified through some database that appellant was

not working.

      Appellant also alleges that the reporter left out testimony from Ayala that

appellant’s stepbrother told her that appellant was not living at 729 Glen Garden.

Although this information is in Ayala’s notes, which are included in the State’s

open file that was provided to appellant and included in the reporter’s record from

a pretrial hearing, there is no indication in the record that Ayala so testified before


                                          13
the jury. Ayala did testify that when she visited 729 Glen Garden, appellant was

not there, and she spoke to his stepbrother.14 Appellant raised this challenge to

the record in a presubmission motion before this court, and in response, the

reporter certified that Ayala’s testimony was included in the reporter’s record

provided.

      Because the first alleged inaccuracy is not relevant to the issues at trial or

on appeal and because even if the jury heard testimony from Ayala that

appellant’s stepbrother told her appellant was not living at 729 Glen Garden, any

error in the admission of that evidence would be harmless, abatement would not

serve any purpose here; moreover, we have already denied appellant’s

objections to the record in a presubmission order. 15 See Tex. R. App. P. 44.2(b).

We overrule his ninth point.




      14
        In his closing argument, the prosecutor characterized this testimony as
follows: ―729 Glen Garden. She goes there, she talks to his stepbrother, half-
brother, he don’t live here.‖
      15
        Appellant also claims that Ayala testified at guilt-innocence that he tested
positive for THC. The record shows that Ayala testified at punishment that
appellant told her while he was released on bond that he would have tested
positive for marijuana. Even if this testimony is misplaced in the record, we
would hold that the testimony was harmless in light of our review of the entire
record.


                                        14
      Ineffective Assistance

      In his seventh and tenth through thirty-fourth points, appellant alleges that

his counsel provided ineffective assistance at trial.16

      Standard of Review

      To establish ineffective assistance of counsel, appellant must show by a

preponderance of the evidence that his counsel’s representation fell below the

standard of prevailing professional norms and that there is a reasonable

probability that, but for counsel’s deficiency, the result of the trial would have

been different. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,

2064 (1984); Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005);

Mallett v. State, 65 S.W.3d 59, 62–63 (Tex. Crim. App. 2001); Thompson v.

State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999); Hernandez v. State, 988
S.W.2d 770, 770 (Tex. Crim. App. 1999).

      In evaluating the effectiveness of counsel under the first prong, we look to

the totality of the representation and the particular circumstances of each case.

Thompson, 9 S.W.3d at 813. The issue is whether counsel’s assistance was

reasonable under all the circumstances and prevailing professional norms at the


      16
         In his seventh point, appellant complains that counsel failed to present
eight items of evidence to the jury that appellant contends would prove that he is
actually innocent. However, appellant failed to file a bill of exception as required
by the appellate rules. See Tex. R. App. P. 33.2. Therefore, we may not
consider these items because they are not included in the appellate record.
Ramirez v. State, 104 S.W.3d 549, 550–51 & n.9 (Tex. Crim. App. 2003); Booth
v. State, 499 S.W.2d 129, 135 (Tex. Crim. App. 1973).


                                         15
time of the alleged error. See Strickland, 466 U.S. at 688–89, 104 S. Ct. at 2065.

Review of counsel’s representation is highly deferential, and the reviewing court

indulges a strong presumption that counsel’s conduct fell within a wide range of

reasonable representation. Salinas, 163 S.W.3d at 740; Mallett, 65 S.W.3d at

63.   A reviewing court will rarely be in a position on direct appeal to fairly

evaluate the merits of an ineffective assistance claim. Salinas, 163 S.W.3d at

740; Thompson, 9 S.W.3d at 813–14. ―In the majority of cases, the record on

direct appeal is undeveloped and cannot adequately reflect the motives behind

trial counsel’s actions.‖ Salinas, 163 S.W.3d at 740 (quoting Mallett, 65 S.W.3d

at 63). To overcome the presumption of reasonable professional assistance,

―any allegation of ineffectiveness must be firmly founded in the record, and the

record must affirmatively demonstrate the alleged ineffectiveness.‖ Id. (quoting

Thompson, 9 S.W.3d at 813). It is not appropriate for an appellate court to

simply infer ineffective assistance based upon unclear portions of the record.

Mata v. State, 226 S.W.3d 425, 432 (Tex. Crim. App. 2007).

      The second prong of Strickland requires a showing that counsel’s errors

were so serious that they deprived the defendant of a fair trial, i.e., a trial with a

reliable result. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. In other words,

appellant must show there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. Id.

at 694, 104 S. Ct. at 2068. A reasonable probability is a probability sufficient to

undermine confidence in the outcome. Id. The ultimate focus of our inquiry must


                                         16
be on the fundamental fairness of the proceeding in which the result is being

challenged. Id. at 697, 104 S. Ct. at 2070.

      Sexually Violent Offense

      Appellant’s tenth and eleventh points allege that counsel was ineffective

for failing to request a lesser included offense and for failing to cross-examine a

witness; both points are based on appellant’s contention that his indecency

conviction is not a sexually violent offense and therefore he was not required to

report anymore. However, as we explained in our prior opinion, the legislature

has defined appellant’s indecency conviction as both a reportable conviction and

a sexually violent offense for which appellant is subject to lifetime registration

unless he applies for early termination through the trial court. See Tex. Code

Crim. Proc. Ann. arts. 62.001(5)(A), (6)(A) (West Supp. 2011), 62.101(a) (West

Supp. 2011), 62.401–.408 (West 2006 & West Supp. 2011).              Nothing in the

record shows that appellant’s duty to report had terminated. Thus, we overrule

his tenth and eleventh points.

      SBC Phone Records

      In his twelfth point, appellant contends counsel was ineffective for failing to

subpoena a Detective Benson who would have testified that appellant called him

from 2800 Lena a short time after Detective Ufkes left the residence. Appellant

also contends in that point that counsel should have requested a continuance to

obtain SBC phone records, which would confirm Detective Benson’s testimony

and also show that Detective Ufkes went by 2800 Lena at 6:35 a.m. on August 7


                                        17
rather than 12:10 p.m.      Neither the phone records nor Detective Benson’s

proposed testimony are in the appellate record; moreover, whether appellant

called someone from 2800 Lena and at a different time from when Detective

Ufkes testified that he visited does not show that appellant was actually living at

that address at the time. Thus, we overrule appellant’s twelfth point.

      Failure to Call Sendria Ford

      In his thirteenth point, appellant contends his counsel was ineffective for

failing to call Sendria Ford, whom the defense had subpoenaed, because

appellant contends she could have verified that he was working at Whataburger

and that she had records verifying his work status at Whataburger. He also

contends that through Ford, he could have shown that he was working nights at

Whataburger (thus, presumably explaining why he was not at 2800 Lena at 6:35

a.m.). However, what Ford would have testified to or what her records would

show is not in the record, and whether appellant was working at Whataburger, or

somewhere else, or not working at all, does not show whether he was living at

2800 Lena at the time. We overrule appellant’s thirteenth point.

      Alleged Violation of Motion in Limine

      In his fourteenth point, appellant complains that counsel was ineffective for

failing to object to the prosecutor’s opening statement during guilt-innocence,

which appellant claims violated a pretrial motion in limine by discussing

extraneous bad acts. However, the part of the opening statement about which

appellant complains is limited to appellant’s failure to register, being arrested for


                                         18
failure to register, and being on bond for failure to register, all of which are

related to the offense charged in the indictment. Accordingly, counsel was not

ineffective for failing to object; we overrule appellant’s fourteenth point.

       Consolidation

       In his fifteenth point, appellant claims that counsel was ineffective for

failing to object to the State’s ―consolidated evidence from cause 1197285 into

the trial of cause 1197286.‖ The record shows that although the State moved to

consolidate the two cases, the trial court denied that motion. Nothing in the

record indicates what appellant was charged with in number 1197285, but it

appears to be another failure to report offense. Appellant does not specify what

evidence counsel should have objected to, but he does argue that Ayala’s

testimony about him telling her he had lived at 729 Glen Garden since April 2006

is extraneous because it pertains to the charge in 1197285. However, even if

Ayala’s testimony is relevant to the charged offense in 1197285, it is likewise

relevant to the charged offense in this appeal; thus, we overrule appellant’s

fifteenth point.

       State’s Exhibits 5 and 6

       In his sixteenth point, appellant contends that counsel was ineffective for

failing to object to testimony by Ayala and evidence admitted through her

testimony. Specifically, appellant complains that counsel should have objected

to State’s exhibit 5, a form entitled, ―Tarrant County Community Supervision and

Corrections Department Probationer Data Sheet,‖ that appellant filled out for


                                          19
Ayala in his own handwriting while he was released on bond and which indicates

that his address was 729 Glen Garden. Appellant contends counsel should have

objected to the admission of this document because it is not admissible under the

rule 803(8)(B) hearsay exception because it involved ―matters observed by police

officers and other law enforcement personnel.‖          Tex. R. Evid. 803(8)(B).

However, the form is not hearsay under rule 801(e)(2)(A) and thus was

admissible.    Tex. R. Evid. 801(e)(2)(A) (providing that a defendant’s own

statements when offered against him are not hearsay); Stevenson v. State, 304
S.W.3d 603, 616–17 (Tex. App.––Fort Worth 2010, no pet.); Logan v. State, 71
S.W.3d 865, 869 (Tex. App.—Fort Worth 2002, pet. ref’d) (―The defendant and

the State . . . are party opponents.‖).      Accordingly, we overrule appellant’s

sixteenth point.

      In his seventeenth and eighteenth points, appellant contends that counsel

was ineffective for failing to object to State’s exhibits 5 and 6 under rule 403 and

404(b). Exhibit 6 is the second page of the form that appellant filled out in

compliance with his bond conditions entitled ―Information On People You Know.‖

According to appellant, these documents are substantially more prejudicial than

probative because they do not contain his signature or Ayala’s signature, they do

not show a date or time, and they do not indicate that appellant himself

completed them. However, Ayala testified that appellant filled out the forms in

his own handwriting and that she went over each of them with him carefully.

Counsel was able to cross-examine her about the documents. The documents


                                        20
contained probative information and were more likely to assist the jury on the

issues rather than confuse or inflame it. Accordingly, we conclude and hold that

counsel was not ineffective for failing to object to State’s exhibits 5 and 6 on rule

403 grounds. See Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim.

App. 2006) (listing factors involved in rule 403 balancing test). We overrule

appellant’s seventeenth point.

      Appellant contends that counsel should have objected to exhibits 5 and 6

under rule 404(b) because Ayala later testified that she visited 729 Glen Garden,

where appellant had indicated he had lived since April 2006, and appellant was

not there. She also testified that when she asked him about it, he told her he

moves around to be near work. Appellant says that this evidence shows the

documents were admitted solely to prove character conformity.              However,

Ayala’s later testimony about his not being at 729 Glen Garden and his telling her

that he moved around a lot occurred at punishment.           There was no similar

testimony from Ayala at guilt-innocence; thus, exhibits 5 and 6 were admitted at

guilt-innocence as evidence pertinent to the charged offense, not as evidence of

extraneous acts. Thus, rule 404(b) was not applicable, and counsel was not

ineffective for failing to object to the admission of exhibits 5 and 6 under rule

404(b). We overrule appellant’s eighteenth point.

      Ayala’s Testimony

      In his nineteenth point, appellant contends that counsel should have

objected to Ayala’s testimony about his telling her he had lived at 729 Glen


                                         21
Garden since April 2006 as extraneous offense evidence.             However, this

evidence is probative of whether appellant was living at 2800 Lena in August

2006 when Detective Ufkes visited; thus, it was not extraneous offense evidence.

See Tex. R. Evid. 404(b). We overrule appellant’s nineteenth point.

      In his twentieth point, appellant contends counsel was ineffective for failing

to request an instruction at guilt-innocence that all extraneous offenses must be

proven beyond a reasonable doubt. Appellant contends that evidence he told

Ayala that he had been living at 729 Glen Garden since April 15, 2006 is an

extraneous act for which counsel should have asked for an appropriate jury

instruction. However, the State did not use this evidence as proof of character

conformity; the State’s contention at guilt-innocence was that appellant’s

assertion that he had been living at 729 Glen Garden was truthful and that

appellant either lied when he said his address was 2800 Lena, or he moved and

did not inform the police.    Thus, this is not the type of extraneous bad act

evidence for which a beyond a reasonable doubt instruction is required. We

overrule appellant’s twentieth point.

      In his twenty-first point, appellant contends that he was denied effective

assistance of counsel by the cumulative effect of counsel’s failure to object to

Ayala’s testimony combined with cross-examination by defense counsel that

elicited extraneous offenses. Ayala testified at punishment that appellant told her

he moves around a lot to live where he is working. According to appellant, this

testimony misled the jury to believe that he was moving around without


                                        22
complying with registration requirements; thus, counsel should have objected

because evidence appellant attached to his brief––which is not part of the

appellate record––shows that Ayala knew he was in compliance with registration

requirements each time he moved. Appellant contends that counsel should have

objected because Ayala’s testimony was misleading and unfairly prejudicial. See

Tex. R. Evid. 403. Appellant also contends that counsel elicited further testimony

regarding the misleading extraneous offenses.

      At punishment, the State elicited testimony from Ayala that when, in May

2007, she went to visit appellant at 729 Glen Garden, he was not there. When

appellant next reported to her, she confronted him about whether he lived there,

and he told her that he moves around to live close to where he works. She also

said that as his bond caseload officer, she was concerned because he had

trouble reporting to her and thus complying with his bond conditions. On cross-

examination, counsel elicited testimony from Ayala that appellant had told her he

was trying to find a job. Counsel asked Ayala whether sex offenders often have

to move because they have difficulty finding jobs; she said she did not know.

When counsel asked whether Ayala knew that appellant was seeking

employment in the food and beverage industry, she said that appellant had

reported to her that he was working at Mom’s Barbecue but that appellant’s

stepbrother told her appellant was not working there. But the stepbrother also

said he sometimes saw appellant at that restaurant.




                                       23
      Nothing about Ayala’s testimony is misleading. She simply testified as to

what appellant told her as part of his bond conditions and what her investigation

uncovered. Although counsel did elicit testimony from her that appellant may

have lied when he told her he was working at Mom’s Barbecue, this evidence is

no more damaging than other evidence that appellant lied to Ayala about where

he was living. We conclude and hold that counsel was not deficient for failing to

object to Ayala’s testimony or for his cross-examination of Ayala, which did put

before the jury the idea that sex offenders may have trouble finding places to live

convenient to employment. See Tex. R. Evid. 403; Gigliobianco, 210 S.W.3d at

641–42. We overrule appellant’s twenty-first point.

      Appellant claims in his twenty-ninth point that counsel was ineffective for

failing to object to Ayala’s testimony at punishment that appellant’s stepbrother

told her appellant did not live at 729 Glen Garden and did not work at Mom’s

Barbecue. According to appellant, his stepbrother’s statements are testimonial

and not admissible under Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354

(2004). Contrary to appellant’s assertions, Ayala did not testify that appellant’s

stepbrother told her appellant did not live at 729 Glen Garden. She said that she

had visited that address, that appellant was not there, that she later questioned

appellant about it, and that he told her he moved around to be near work. She

also testified that she was concerned ―[b]ecause the address he gave me of 729,

he did not live there.‖ In an attempt to mitigate the effect of this testimony,

counsel questioned Ayala about whether sex offenders often have trouble finding


                                        24
work and have to move around a lot. Ayala testified about the stepbrother telling

her that appellant did not work at Mom’s Barbecue in response to counsel’s

question as to whether she knew if appellant was attempting to find a job in the

food and beverage industry. However, in that same line of questioning, Ayala

testified that appellant was in the process of getting a job at Luby’s.

      Even if the stepbrother’s statement about appellant not working at Mom’s

Barbecue was testimonial, it was redundant in light of other evidence that

appellant was not truthful with Ayala. Moreover, it was elicited at punishment

and therefore was not ―considered as substantive evidence of guilt and character

conformity in violation of [rule] 404(b),‖ as asserted by appellant. See Tex. Code

Crim. Proc. Ann. art. 37.07, § 3(a)(1) (West Supp. 2011) (providing that at

punishment trial court may consider any evidence relevant to sentencing

including character of defendant). We overrule appellant’s twenty-ninth point.

      Alleged Violation of Pretrial Discovery Orders

      In his twenty-second point, appellant claims counsel was ineffective for

failing to object to Ayala’s testimony as violative of the reasonable notice

requirement of rule 404(b). Tex. R. Evid. 404(b). The record contains notices

from the State dated fifteen days before trial, in cause numbers 1197285 and

1197286, indicating that Ayala would testify about appellant’s telling her he was

living at 729 Glen Garden, that Ayala went to that address and appellant’s

stepbrother told her appellant was not living there, and that appellant told her he

moves around to live where he is working. See Martin v. State, 176 S.W.3d 887,


                                         25
900–01 (Tex. App.––Fort Worth 2005, no pet.).             Thus, no objection was

necessary. We overrule appellant’s twenty-second point.

      Appellant contends in his twenty-third point that his counsel was ineffective

for failing to object to the State’s violation of a pretrial discovery order when the

State impeached appellant’s witness with prior felony convictions. The Motion for

Disclosure of Impeaching Information that the trial court granted compelled the

State to provide such information only for witnesses that the State intended to

call; thus, it did not apply to appellant’s witnesses.     We overrule appellant’s

twenty-third point.

      Remarks and Questioning by the State

      In his twenty-fourth point, appellant challenges counsel’s effectiveness for

failing to object to the following argument by the prosecutor at guilt-innocence:

      I mean, honestly, why do we care where Mr. Darnell’s at? Because
      he’s a sex offender. He is a convicted sex offender. He’s required
      to by law - - this is his paperwork. His victim was nine years old He
      abused a child, a nine-year-old girl. He got to go to prison for that.
      That’s why we care.

      To prove the offense of failure to register, the State had to prove that

appellant had a reportable conviction for which he was required to register. Tex.

Code Crim. Proc. Ann. arts. 62.051, .102(a). Thus, the jury already had before it

evidence of appellant’s conviction for indecency with a child. Although the child’s

age was not part of the evidence before the jury and not relevant to whether

appellant failed to register, counsel might well have strategically decided not to

call additional attention to that fact by objecting. Moreover, it is unlikely that the


                                         26
jury was so inflamed by this remark that it decided the case based on it rather

than the sufficient evidence supporting conviction. See In re A.J.G., 131 S.W.3d
687, 692–93 (Tex. App.––Corpus Christi 2004, pet. denied) (discussing remarks

calculated to appeal to public sentiment or community outrage). We conclude

and hold that counsel was not ineffective for failing to object to this remark. We

overrule appellant’s twenty-fourth point.

      In his twenty-fifth point, appellant claims that the cumulative effect of

counsel’s failure to request a curative instruction and move for mistrial when the

court sustained an objection to leading questions by the prosecutor deems

counsel ineffective. When during cross-examination, Wyatt, appellant’s sister,

testified that she told TDHS that appellant was living at 2800 Lena, the State

followed up by asking her, ―Is it fair to say, you’re trying to avoid getting in any

kind of trouble if you said that the Defendant was living on Glasgow with you?‖

She said yes. The State then asked, ―That’s the reason you told the caseworker

about the 28 - -.‖ Counsel objected to the question as leading, and the trial court

sustained the objection. Counsel did not ask for a curative instruction or move

for a mistrial. However, neither was necessary here because the jury was not left

with a false impression; the TDHS form was admitted as evidence, and the jury

was able to gauge Wyatt’s credibility on direct and cross.            We overrule

appellant’s twenty-fifth point.

      Appellant’s twenty-sixth point also brings into question counsel’s response

to a leading question by the State.          Appellant claims that during direct of


                                            27
Detective Tillerson, who was the officer to whom appellant was to report for

registration purposes, the prosecutor ―framed his questions, asserting as fact,

that the appellant moved to three addresses without notifying Ms. Tillerson.‖ The

prosecutor questioned Detective Tillerson as follows:

      Q. Okay. What address did this Defendant give you where he was
      living?

      A. I believe then on Lena Street.

      Q. 2800 block of Lena Street, Fort Worth, Texas?

      A. Yes.

      ....

      Q. Did you explain to this Defendant that if he moved or changed
      addresses, he personally had to come see you?

      A. Yes.

      Q. Did he acknowledge he understood that?

      A. Yes.

      Q. After March 20th of 2006, at any time, the year 2006, did the
      Defendant come to you and tell you that he was living at a different
      address?

      A. In 2006, no.

      Q. Never personally came in and said, hey, I’ve moved to 729 Glen
      Garden?

      A. No.

      Q. I’m now living at 1404 Glasgow Road?

      A. No.



                                          28
      Q. I’m living at - - I think it’s the 3400 block of James Avenue?

      A. No.

      Q. At all times in 2006, the address that this Defendant had given to
      you personally, as required by law, was the 2800 block of Lena
      Street, Fort Worth, Texas?

      A. Yes.

            [COUNSEL]: Judge, I object. I’ve been refraining from
      objecting to leading questions, but it’s gone on long enough.

             THE COURT: Sustained.


      According to appellant, ―[w]ithout any curative instructions, the false

impression was left on the minds of the jury‖ that he had moved at least three

times without informing police. He complains that this was exacerbated by the

prosecutor’s closing argument stating that, ―I do not have to go to three or four

different addresses over two or three days to hunt you if you are where you said

you are,‖ referring to officers’ having had to go to several different locations

before finding appellant in August 2006.      Appellant contends counsel should

have asked for an instruction to the jury to disregard.

      Appellant’s sister had already testified that he never lived at 2800 Lena.

Counsel’s strategy to discredit her testimony by showing she lied to TDHS was

apparent.   The State had already established through Detective Ufkes that

appellant was not at 2800 Lena when the detective visited the house and that

police finally found appellant at the third location they visited. In addition, the

State had already established through Detective Tillerson that 2800 Lena was


                                         29
the only address appellant had given the Fort Worth police.           Thus, even if

counsel’s strategy for allowing the leading questioning to go on was not

reasonable, we do not believe there is a reasonable probability that the result of

the trial would have been different if counsel had objected sooner. We overrule

appellant’s twenty-sixth point.

      In his twenty-seventh point, appellant contends counsel was ineffective for

failing to object to improper argument that misstated the law. During closing, the

prosecutor called State’s exhibit 5, the information form appellant filled out while

on bond stating that he had lived at 729 Glen Garden since April 2006, ―a

handwritten confession.‖ Appellant contends that the form shows no indicia of a

confession, that the jury was misled to believe that appellant had legally

confessed to the offense, and that his defense was undermined and his

credibility called into question. Defense counsel had already addressed exhibit 5

in his closing argument, stating ―this entire family has problems with dates and

places and locations. He told them that, but did you ever hear the State say, he,

in fact, was living at the Glen Garden address? There was no testimony as to

that.‖ Because counsel had already dealt with this evidence, he may very well

have not wanted to call attention to the State’s characterization of the exhibit as a

confession when the document’s nature was clearly explained when it was

admitted. We conclude and hold that counsel was not ineffective for failing to

object to this argument, and we overrule appellant’s twenty-seventh point.




                                         30
      In his twenty-eighth point, appellant contends counsel was ineffective for

failing to object to the prosecutor’s argument outside the record that appellant

never worked at Whataburger. As we have explained, whether appellant worked

at Whataburger is not relevant to whether he was living at 2800 Lena.

Accordingly, we overrule appellant’s twenty-eighth point.

      In his thirty-first point, appellant claims counsel was ineffective for failing to

object and move for mistrial when the prosecutor ―improperly [led] the jury to

believe that the appellant, in fact, was a habitual criminal‖ during voir dire

questioning.   The record shows that the prosecutor was questioning the jury

about the purpose of the habitual offender paragraphs in the indictment (that if

proven they increase the range of punishment) and what type of evidence would

be appropriate for punishment rather than guilt/innocence. Nowhere does the

prosecutor intimate that appellant himself is a habitual offender, only that he was

charged with such. Hanson v. State, 269 S.W.3d 130, 134 (Tex. App.––Amarillo

2008, no pet.). We overrule appellant’s thirty-first point.

      In his thirty-second point, appellant claims counsel was ineffective for

failing to object to the prosecutor’s suborning perjury when he asked Ayala

whether appellant was charged with a first-degree felony, knowing that the failure

to report offense is a second degree felony. Not only is the record silent as to the

prosecutor’s knowledge of what Ayala would answer or her state of mind, the

question about whether appellant was on bond for a first degree felony was

proper because with the inclusion of the habitual offender paragraphs in the


                                          31
indictment, if proven, appellant was charged with a first-degree felony. See Tex.

Code Crim. Proc. Ann. art. 62.102(b)(2), (c); Tex. Penal Code Ann. § 12.42(b)

(West Supp. 2011). We overrule appellant’s thirty-second point.

         In his thirty-fourth point, appellant contends counsel should have objected

to the following argument expressing the prosecutor’s personal opinion of guilt:

―The Defendant is the convicted sex offender in this case, and it is his burden to

apprise law enforcement of where he is . . . . He may not like it, but it’s his duty

and it’s the law.‖     According to appellant, this remark ―implied that there is

evidence that the appellant has failed to register previously.‖ We do not believe

the remark can be so construed, but even if it could, we conclude and hold that

any error was harmless; thus, counsel’s failure to object to this remark did not

deprive the trial of a reliable result. See Allen v. State, 149 S.W.3d 254, 261

(Tex. App.––Fort Worth 2004, pet. ref’d) (holding more direct statement of

prosecutor’s opinion harmless). Accordingly, we overrule appellant’s thirty-fourth

point.

         Allegedly Eliciting Improper Testimony and Failing to Call Witness

         Appellant contends in his thirtieth point that counsel was ineffective for

eliciting testimony of appellant’s previous convictions.     During questioning by

defense counsel whether appellant had ever lived at the 1404 Glasgow address,

appellant’s sister Wyatt responded that he had, ―[e]ach time he came home from

prison.‖ Counsel repeated ―each time he came home from prison‖ in two of his

subsequent questions. However, the State had already introduced evidence of


                                          32
appellant’s prior conviction for indecency with a child resulting in at least one

nine-year prison sentence.     Counsel may well have wanted to minimize any

potential effect of Wyatt’s answer by refraining to object to her statement. As for

repeating her answer; the jury was well aware that appellant had a prior record of

at least a sex offense, so the effect was likely not as significant as it would have

been in a trial in which a prior offense was not a predicate finding for the charged

offense.   We conclude and hold that in the absence of a record showing

counsel’s reason from refraining from objecting, we cannot say that counsel was

ineffective for so refraining. See Lopez v. State, 343 S.W.3d 137, 143–44 (Tex.

Crim. App. 2011). We overrule appellant’s thirtieth point.

      In his thirty-third point, appellant contends that counsel was ineffective for

failing to subpoena a licensed professional counselor as requested by appellant

to testify that appellant was not a continuing threat to children. According to

appellant, that was his only viable defense. But whether appellant requested that

counsel subpoena this counselor and what the counselor would have testified to

are not included in our appellate record. Without such evidence in the record, we

cannot determine whether the trial’s result would have been different but for this

alleged deficiency by counsel. We overrule appellant’s thirty-third point.

      Summary

      We have thoroughly reviewed the record as to each instance of alleged

error by counsel claimed by appellant. We find nothing that would, standing

alone or cumulatively, constitute ineffective assistance. See Lopez, 343 S.W.3d
33
at 143 & nn. 35–36; Ex parte Niswanger, 335 S.W.3d 611, 615–16 (Tex. Crim.

App. 2011).

                                   Jury Charge

      In his thirty-fifth and thirty-seventh points, appellant contends that the jury

charge at guilt-innocence failed to require the jury to find beyond a reasonable

doubt that his indecency conviction was reportable and that the jury charge at

punishment failed to require the jury to find the habitual offender allegations

beyond a reasonable doubt in violation of Apprendi v. New Jersey. 530 U.S.
466, 120 S. Ct. 2348 (2000). Upon review of both charges, they clearly require

the jury to find beyond a reasonable doubt that appellant’s indecency conviction

is reportable and that appellant committed the offenses alleged in the habitual

offender paragraph of the indictment.     We overrule appellant’s thirty-fifth and

thirty-seventh points.

                                       Conclusion

      Having overruled all of appellant’s thirty seven points, we affirm the trial

court’s judgment.


                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 10, 2011




                                        34